Exhibit 99.1 Press Release Release Date: February 4, 2008 Contact: Thomas A. Vento - at 8:30 a.m. EST President Joseph R. Corrato - Executive Vice President (215) 755-1500 PRUDENTIAL BANCORP, INC. OF PENNSYLVANIA ANNOUNCES FIRST QUARTER RESULTS Philadelphia, Pennsylvania (February 4, 2008) – Prudential Bancorp, Inc. of Pennsylvania (the “Company”) (Nasdaq:PBIP), the “mid-tier” holding company for Prudential Savings Bank (the “Bank”), today reported net income of $610,000 for the quarter ended December 31, 2007 as compared to $896,000 for the same period in 2006.Earnings per share on the Company’s outstanding common shares were $0.06 for the quarter ended December 31, 2007 compared to $0.08 for the quarter ended December 31, 2006. Tom Vento, President and Chief Executive Officer, stated “Our earnings, like the vast majority of financial institutions, have decreased in recent quarters due to the continuance of the relatively flat yield curve.While it may appear tempting in the short term to chase the highest yields available, our strategy is to grow conservatively as market conditions permit.In accordance with our continued commitment to enhance long-term shareholder value, we previously announced the commencement of our sixth stock repurchase program covering 5% of the shares held by shareholders other than our Mutual Holding Company.The Mutual Holding Company announced its decision to purchase up to 5% of the shares held by the public shareholders.To date we have repurchased 1,225,644 shares at an aggregate cost of $16.0 million, or $13.07 per share on average.In addition, we continue to pay a $.05 per share quarterly dividend on our common shares.” At December 31, 2007, the Company’s total assets were $470.5 million, a decrease of $3.7 million from $474.2 million at September 30, 2007.The decrease was primarily attributable to net repayments in the investment and mortgage-backed security portfolios aggregating $3.9 millioncombined with decreases in cash and cash equivalents of $2.2 million, offset in part by an increase in net loans receivable of $2.8 million.The proceeds from securities repayments in addition to excess cash on hand were used to repay higher cost short-term advances from the Federal Home Loan Bank (FHLB) and to repurchase Company stock. Total liabilities decreased $2.2 million to $391.1 million at December 31, 2007 from $393.2 million at September 30, 2007.The decrease was primarily the result of the repayment of FHLB advances which decreased by $6.0 million, from $33.7 million at September 30, 2007 to $27.7 million at December 31, 2007.Also contributing to the decrease was a $2.0 million decrease in accrued interest payable as interest on certificates of deposit is generally paid annually on December 31.These decreases were partially offset by a $5.6 million increase in deposits, primarily in certificates of deposit. Stockholders’ equity decreased by $1.5 million to $79.4 million at December 31, 2007 as compared to $81.0 million at September 30, 2007 primarily due to the cost of stock repurchased during the quarter of $1.4 million and the declaration of cash dividends of $547,000, partially offset by net income of $610,000. 1 Net interest income decreased $322,000 or 10.4% to $2.8 million for the three months ended December 31, 2007 as compared to $3.1 million for the same three month period in 2006. The decrease was primarily due to a $300,000 or 8.3% increase in interest expense. Interest income decreased modestly by $22,000, or 0.3%.The increase in interest expense resulted primarily from a 19 basis point increase to 4.05% in the weighted average rate paid on interest-bearing liabilities, reflecting the increase in market rates of interest during the past year.Also contributing to the increase in interest expense was a $12.0 million or 3.2% increase in the average balance of interest-bearing liabilities for the three months ended December 31, 2007, as compared to the same three month period in 2006. For the quarter ended December 31, 2007, the net interest margin was 2.43%, as compared to 2.72% for the comparable period in 2006.The compression in the net interest margin reflected a rapid increase in the rates paid on interest-bearing liabilities due to their high interest rate sensitivity, combined with a slight decrease in yields on interest-earning assets. The Company established a provision for loan losses of $75,000 for the quarter ended December 31, 2007, compared to $60,000 for the comparable quarter in 2006.At December 31, 2007, the Company’s non-performing assets totaled$2.2 million, or 0.5% of total assets and consisted of four single-family residential real estate loans and one single-family construction loan.The allowance for loan losses totaled $1.1 million, or 0.5% of total loans and 48.6% of non-performing loans. Non-interest income decreased $88,000 for the quarter ended December 31, 2007, as compared to the same period in 2006. Non-interest income was higher in the 2006 period due primarily to the successful recovery of $88,000.This recovery represented a portion of our losses and legal fees related to a previously disclosed lawsuit which was settled in 2004. Non-interest expense decreased modestly by $5,000 for the quarter ended December 31, 2007 compared to the same quarter in 2006.Decreases in professional fees were offset by increases in advertising and personnel expenses. The effective income tax rate remained relatively constant increasing modestly to 32.1% for the quarter ended December 31, 2007 compared to 32.0% for the quarter ended December 31, 2006. Prudential Bancorp, Inc. of Pennsylvania is the "mid-tier" holding company for Prudential Savings Bank. Prudential Savings Bank is a Pennsylvania-chartered, FDIC-insured savings bank that was originally organized in 1886. The Bank conducts business from its headquarters and main office in Philadelphia, Pennsylvania as well as six additional full-service branch offices, five of which are in Philadelphia and one of which is in Drexel Hill in Delaware County, Pennsylvania. This news release contains certain forward-looking statements, including statements about the financial condition, results of operations and earnings outlook for Prudential Bancorp, Inc. of Pennsylvania.Forward-looking statements can be identified by the fact that they do not relate strictly to historical or current facts. They often include words such as "believe," "expect," "anticipate," "estimate" and "intend" or future or conditional verbs such as "will," "would," "should," "could" or "may." Forward-looking statements, by their nature, are subject to risks and uncertainties. A number of factors, many of which are beyond the Company's control, could cause actual conditions, events or results to differ significantly from those described in the forward-looking statements. The Company's reports filed from time-to-time with the Securities and Exchange Commission, describe some of these factors, including general economic conditions, changes in interest rates, deposit flows, the cost of funds, changes in credit quality and interest rate risks associated with the Company's business and operations. Other factors described include changes in our loan portfolio, changes in competition, fiscal and monetary policies and legislation and regulatory changes. Investors are encouraged to review the Company's periodic reports filed with the Securities and Exchange Commission for financial and business information regarding the Company at www.prudentialsavingsbank.com under the Investor Relations menu. We undertake no obligation to update any forward-looking statements. 2 SELECTED CONSOLIDATED FINANCIAL AND OTHER DATA (Unaudited) At December 31, At September 30, 2007 2007 (Dollars in Thousands) Selected Consolidated Financial and Other Data (Unaudited): Total assets $ 470,495 $ 474,192 Cash and cash equivalents 10,041 12,269 Investment securities: Held-to-maturity 129,076 134,782 Available-for-sale 36,746 38,343 Mortgage-backed securities held-to-maturity 44,196 45,534 Mortgage-backed securities available-for-sale 13,312 8,549 Loans receivable, net 221,968 219,149 Deposits 359,663 354,038 FHLB advances 27,733 33,743 Stockholders’ equity 79,424 80,961 Full service offices 7 7 Three Months Ended December 31, 2007 2006 (Dollars in Thousands Except Per Share Amounts) Selected Operating Data (Unaudited): Total interest income $ 6,661 $ 6,683 Total interest expense 3,894 3,594 Net interest income 2,767 3,089 Provision for loan losses 75 60 Net interest income after provision for loan losses 2,692 3,029 Total non-interest income 222 310 Total non-interest expense 2,016 2,021 Income before income taxes 898 1,318 Income taxes 288 422 Net income 610 896 Basic earnings per share 0.06 0.08 Diluted earnings per share 0.06 0.08 Selected Operating Ratios(1): Average yield on interest- earning assets 5.84 % 5.89 % Average rate on interest-bearing liabilities 4.05 % 3.86 % Average interest rate spread(2) 1.79 % 2.03 % Net interest margin(2) 2.43 % 2.72 % Average interest-earning assets to average interest-bearing liabilities 118.72 % 121.92 % Net interest income after provision for loan losses to non-interest expense 133.53 % 149.88 % Total non-interest expense to average assets 1.71 % 1.72 % Efficiency ratio(3) 67.45 % 59.46 % Return on average assets 0.52 % 0.76 % Return on average equity 3.01 % 4.08 % Average equity to average assets 17.14 % 18.69 % 3 At or For the Three Months Ended December 31, 2007 2006 Asset Quality Ratios(4) Non-performing loans as a percent of loans receivable, net(5) 1.01 % 0.17 % Non-performing assets as a percent of total assets(5) 0.47 % 0.08 % Allowance for loan losses as a percent of total loans 0.45 % 0.27 % Allowance for loan losses as a percent of non-performing loans 48.61 % 179.23 % Net charge-offs to average loans receivable(6) 0.00 % 0.00 % Capital Ratio(4) Tier 1 leverage ratio Company 16.78 % 18.51 % Bank 15.52 % 14.93 % Tier 1 risk-based capital ratio Company 38.07 % 39.49 % Bank 35.23 % 31.85 % Total risk-based capital ratio Company 38.59 % 39.95 % Bank 35.75 % 32.32 % (1)With the exception of end of period ratios, all ratios are based on average monthly balances during the indicated periods and are annualized where appropriate. (2)Average interest rate spread represents the difference between the average yield earned on interest-earning assets and the average rate paid on interest-bearing liabilities, and net interest margin represents net interest income as a percentage of average interest-earning assets. (3)The efficiency ratio represents the ratio of non-interest expense divided by the sum of net interest income and non-interest income. (4)Asset quality ratios and capital ratios are end of period ratios, except for net charge-offs to average loans receivable. (5)Non-performing assets generally consist of all loans 90 days or more past due and real estate acquired through foreclosure or acceptance of a deed in-lieu of foreclosure.It is the Company’s policy to cease accruing interest on all loans, other than single-family residential mortgage loans, which are 90 days or more past due as to interest or principal.The Company had no real estate owned at December 31, 2007 and 2006. (6)Actual percentages are less than 0.01% 4
